United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-3615
                    ___________________________

                             Carrie Agnes Berke

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

              Andrew Saul, Commissioner of Social Security

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the Northern District of Iowa - Western
                              ____________

                         Submitted: June 22, 2021
                           Filed: July 7, 2021
                              [Unpublished]
                             ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Carrie Berke appeals the district court’s1 order affirming the denial of disability
insurance benefits.2 We agree with the district court that substantial evidence in the
record as a whole supports the adverse decision. See Swink v. Saul, 931 F.3d 765,
769 (8th Cir. 2019) (de novo review of district court’s judgment; ALJ’s decision will
be upheld if it is supported by substantial evidence in record as whole).

        Specifically, the ALJ did not err at step two of its analysis, when it found some
of Berke’s impairments non-severe. See Dixon v. Barnhart, 353 F.3d 602, 605 (8th
Cir. 2003) (outlining the five-step sequential evaluation process to determine whether
a claimant has a disability recognized by the Social Security Act); Brace v. Astrue,
578 F.3d 882, 885 (8th Cir. 2009) (impairment that is controlled with treatment or
medication is not considered disabling). Nor did the ALJ err in finding at step three
that Berke does not have an intellectual disorder as defined by the applicable listing,
see 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.05(B) (requiring, in addition to an IQ
score of 71 to 75, “a verbal or performance IQ score . . . of 70 or below” and
“[s]ignificant deficits in adaptive functioning . . . manifested by “marked” or
“extreme” limitations in a number of listed “areas of mental functioning”); Nowling
v. Colvin, 813 F.3d 1110, 1123–24 (8th Cir. 2016) (explaining that GAF scores are
“of little value” in intellectual disorder determinations and concluding that “it was
error to disregard [otherwise relevant expert] testimony based solely on . . . GAF
scores”).

      Berke also points to “three errors made by the ALJ at step five of the analysis,”
but her arguments are unavailing. The ALJ did not err in considering the opinion of


      1
      The Honorable Mark A. Roberts, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
      Berke’s date last insured was June 30, 2017, and her amended onset date was
September 25, 2014.

                                          -2-
Berke’s treating physician, see Edwards v. Barnhart, 314 F.3d 964, 967 (8th Cir.
2003) (if treating physician’s opinion is inconsistent with or contrary to medical
evidence as whole, ALJ can accord it less weight); properly evaluated Berke’s
subjective complaints, see Swink, 931 F.3d at 771 (ALJ’s credibility determination,
which analyzed examination findings, diagnostic imaging results, and claimant’s
daily activities, was supported by substantial evidence); and did not commit
reversible error in failing to specifically discuss the testimony of Berke’s daughter,
see Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011) (no reversible error in
failing to address claimant’s girlfriend’s statement, as ALJ sufficiently assessed
claimant’s credibility and same evidence that discredited his allegations also
discredited hers). As the ALJ’s residual functional capacity determination was based
on proper evaluation of this evidence, we conclude that substantial evidence supports
the ALJ’s conclusion—based on the vocational expert’s (VE) testimony—that Berke
was not disabled. See Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (VE’s
answer to hypothetical that included claimant’s limitations as determined by ALJ
constituted substantial evidence supporting denial of benefits).

      The judgment is affirmed.
                     ______________________________




                                         -3-